"'· -~Ab i:fsB (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)
                                                                                                                       . r--~~·L·
                                                                                                                            ,N~I'
                                                                                                                             I
                                                                                                                                  r:0,
                                                                                                                                   ..
                                                                                                                                     ~   0     •
                                                                                                                                              Pagelofl         I
                                                                                                                                                   ''




                                                                                                                            SEP O6 2019
                                               UNITED STATES DISTRICT COl RT

                          United States of America
                                                     SOUTHERN DISTRICT OF CALIFORNIA                             CLERK U.S. OISTRIC:T COURT
                                                                                                  SOUTHl:RN D1STRICT OF CALlr~(:f
                                                                                      JUDGMENT I JBA: CRTMI]lil A.L CASEJ;}"· U' . ~
                                                                                                                                                        ~'.e
                                     v.                                               (For Offenses Committed On or After November 1, 1987)


                            Luis Dircio-Rodriguez                                     Case Number: 3:19-mj-23663                                                   '




                                                                                      Russom Gebreab
                                                                                      Defendant's Attorney


       REGISTRATION NO. 88828298

       THE DEFENDANT:
   '
        IZl pleaded guilty to count(s) I of Complaint
                                        ---~-------------------------
       •    was found guilty to count(s)
            after a plea of not guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

       Title & Section                        Nature of Offense                                                        Count Number(s)
       8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                               I
        D The defendant has been found not guilty on count(s)
                                                                                -------------------
       •   Count(s)
                       ------------------
                                                                                   dismissed on the motion of the United States.

                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:
                                     )    ,f
                                     )l/
                                    lill'l
                                     Ii\
                                           TIME SERVED                            D - - - - ~ - - - - days
                                         '•
       'IZI Assessment: $10 REMITTED        IZl Fine: WAIVED
        IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.
       D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
   of any change of name, residence, or mailing address until all· fines, restitution, costs, and special assessments
   imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
   United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Friday, September 6, 2019
                                                                                   Date of Imposition of Sentence



                                                                                   HONORABLE MITCHELL D. DEMBIN
                                                                                   UNITED STATES MAGISTRATE JUDGE



   Clerk's Office Copy                                                                                                              3:19-mj-23663
